DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive. 
(A)	On page 2 of the Remarks, applicant argues that “the pressing ring in Feng reference is mainly used to block and reduce most flares which are produced by the high-reflectivity glue. It is obvious that Feng solves different technical problems compared with the application. Lin teaches an annular groove formed on the top surface of lens 300, and annular groove being configured to avoid a burr of a lens group. The annular groove is formed between two lenses. Lin fails to teach a pressing ring with an annular groove formed by recessing from the top surface of the bottom surface”.
Response:	Examiner respectfully disagrees and asserts Applicant has failed to successfully rebut the Examiner's prima facie case of obviousness. Primarily, the limitations of the claims were identified and correlated with the references as indicated below and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations. Rather, Applicant has offered only generic summaries of other aspects of the references. Secondly, It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. In the present case, although, Feng mentioned that the pressing ring 50 is for blocking and reducing flares, examiner noted that the pressing ring 50 of Feng is also similarly used to secure the lens group in place within the lens barrel. The top surface of the retaining ring 50 is in contact to the lens group (image side of the lens), and examiner finds that Lin reference was found to be reasonably pertinent to Feng, as these two references are related with respect mounting lenses. It is a standard practice for the person with ordinary skill in the art would be able to improve the lens module of Feng after knowing the invention disclosed by Lin in order to improve the lens assembly. In the present case, as detailed in the office action below, and also as admitted by applicant on page 2 of the Remarks, Lin has clearly taught that forming an annular groove between two mating surface is well known in the art of optics for the purpose reducing unfavorable factors such as burrs or other abnormal protrusions when the two mating surfaces engages. Therefore, in view of the above teaching, it would have been obvious to one having an ordinary skill in the art to modify the top pressing ring surface of Feng which abuts the lens group, by forming an annular ring as taught by Lin in order to avoid a burr, so that the assembling stability can be obtained. In conclusion, Examiner esteems to add that the court has held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Argument (B) is therefore non-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. US 2020/0158988 in view of Lin CN102375166A (citation is from machine English translation attached herewith).
Regarding claim 1, Feng teaches a lens module (100), comprising a lens barrel (para [0018] Fig. 2: 10) with an accommodation space (Fig. 2: depicts plurality of lens 20 accommodated inside the lens barrel 10), a lens group (20) accommodated in the accommodation space (see Fig. 2), and a press ring (50) that holds the lens group in the accommodation space (para [0018]); the lens barrel (10) comprising 
a first barrel wall configured with a light (L1) through hole and a second barrel wall bending and extending from the first barrel wall; the first barrel wall and the second barrel wall surrounding to form the accommodation space (see annotated Fig. below); 
the lens group (20) being sandwiched between the first barrel wall and the press ring (50) (para [0018]); the press ring (50) comprising a top surface adjacent to an object side (Fig. 5: 510), a bottom surface adjacent to an image side (Fig. 5: 520), an outer side surface (see annotated figure below) connecting the top surface (510) and the bottom surface (520) and adjacent to the second barrel wall, and 
[AltContent: textbox (Outer side surface connecting)][AltContent: arrow]
    PNG
    media_image1.png
    426
    582
    media_image1.png
    Greyscale

[AltContent: textbox (Outer side surface adjacent to the second barrel wall)][AltContent: arrow][AltContent: textbox (Lens barrel)][AltContent: arrow][AltContent: textbox (Retainer)][AltContent: arrow][AltContent: textbox (Lens group)][AltContent: arrow][AltContent: textbox (2nd barrel wall)][AltContent: arrow][AltContent: textbox (1st barrel wall)][AltContent: arrow]
    PNG
    media_image2.png
    475
    605
    media_image2.png
    Greyscale

Feng fails to teach:
an annular groove formed by recessing from the top surface to the bottom surface; the annular groove being located at one end of the top surface that is adjacent to the outer side surface, and the annular groove being configured to avoid a burr of the lens group. 
Feng and Lin are related with respect lens barrel.
Lin teaches a an optical lens and lens group (Figs. 1 to 5), wherein an object side surface of the lens group (300 and 500) engaged with the image side surface of the lens group (para 
Regarding claim 2, the combination of Feng and Lin teaches the lens module according to claim 1, and Feng further teaches wherein the lens group (20) comprises a first lens (240) adjacent to the image side (40), the first lens (240) comprises a side-wall surface adjacent to the second barrel wall (see annotated figure below) and an image side surface adjacent to the image side (see annotated figure above) and connected with the side-wall surface (see annotated figure below), and an orthographic projection of a connection between the image side surface and the side-wall surface along a direction of an optical axis falls into the annular groove. 
[AltContent: textbox (Orthographic projection)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second horizontal plane at interval with image side surface)][AltContent: arrow][AltContent: textbox (Second barrel wall)][AltContent: arrow][AltContent: textbox (Image side surface)][AltContent: textbox (Side wall surface)][AltContent: arrow]
    PNG
    media_image2.png
    475
    605
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Feng and Lin teaches the lens module according to claim 2, and Feng further teaches wherein the top surface comprises a first horizontal plane (Fig. 5: 510) horizontally extending from an inner edge of the annular groove in the direction adjacent to the optical axis and a second horizontal plane horizontally (see annotated figure below) extending from an outer edge of the annular groove in the direction away from the optical axis and connected with the outer side surface, the annular groove connects the first horizontal plane and the second horizontal plane, the first horizontal plane is abutted against the image side surface of the first lens (240) (see also Fig. 2: the top surface 510 if the retainer abutted against the image side surface of the lens 240), and the second horizontal plane and the annular groove are arranged at intervals with the image side surface (see annotated figure below). 




[AltContent: textbox (First horizontal plane)]
[AltContent: arrow][AltContent: textbox (Second horizontal plane)][AltContent: arrow]
    PNG
    media_image1.png
    426
    582
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Feng and Lin teaches the lens module according to claim 1, and Lin further shows that the annular groove is square/rectangular (see Fig. 4: annular groove 324). With respect to a cross section of the annular groove is semicircular. this limitation, absent any criticality, is only considered to be an obvious modification of the shape of annular groove disclosed by Lin as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 5, the combination of Feng and Lin teaches the lens module according to claim 1, and Lin further teaches wherein a cross section of the annular groove is square (see Fig. 4: annular groove 324 has rectangular/square shape). 
Regarding claim 6, the combination of Feng and Lin teaches the lens module according to claim 3, and Lin further teaches wherein the annular groove (324) comprises an arc surface connected with the first horizontal plane, a first side surface connected with the second horizontal plane and perpendicular to the second horizontal plane, and a groove bottom In re Daily, 149 USPQ 47 (CCPA 1976).

[AltContent: textbox (A groove bottom)]
    PNG
    media_image3.png
    687
    698
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (2nd horizontal plane)][AltContent: arrow][AltContent: textbox (First plane)][AltContent: arrow][AltContent: textbox (Surface connected with first plane)][AltContent: arrow][AltContent: textbox (1st side surface)][AltContent: arrow]
Regarding claim 7, the combination of Feng and Lin teaches the lens module according to claim 6, and Lin further teaches wherein the arc surface protrudes outwardly in the direction adjacent to the second barrel wall (as shown in reproduced figure in claim 6, the surface connecting the first plane is protruded/inclined in the direction of the lens barrel away from the optical axis).
Conclusion

US 2021/0405317 and US 2020/0057234: teaches that use of annular recess between two matting surface of the lens to effectively reducing common burr, so that the assembling stability can be obtained (para [0030]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872